Exhibit 10.34.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
June 22, 2020, is entered into by and among XYLEM INC., an Indiana corporation
(the “Company”), the Lenders (as such term is defined below) executing this
Amendment on the signature pages hereto and Citibank, N.A., as administrative
agent (the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)    The Company, the banks, financial institutions and other institutional
lenders are parties to the Five-Year Revolving Credit Facility Agreement dated
as of March 5, 2019 (the “Credit Agreement”). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

(2)    By execution below, the Company and the Required Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.

SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:

(a)    The second sentence of the definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is amended by deleting the phrase “Leverage
Ratio” and replacing it with “Leverage Ratio or Net Leverage Ratio, as
applicable,”.

(b)    Section 1.01 of the Credit Agreement is further amended by adding the
following definitions in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means June 22, 2020.

“Net Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated
Total Indebtedness minus Unrestricted Cash and Cash Equivalents at such time to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
at or most recently prior to such time.

“Unrestricted Cash and Cash Equivalents” shall mean unrestricted cash and cash
equivalents held by the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

(c)    Section 3.13 of the Credit Agreement is amended in full to read as
follows:

Section 3.13    Affected Financial Institution. No Borrower is an Affected
Financial Institution (as defined in Section 10.21).

(d)    Section 6.05 of the Credit Agreement is amended in full to read as
follows:

 

1

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.05.    Leverage Ratio. (a) at any time after September 30, 2021,
permit the Leverage Ratio to be greater than 3.5 to 1.00; provided that, upon
written notice (such notice, an “Increase Leverage Notice”) to the
Administrative Agent from the Company (which the Administrative Agent shall
promptly provide to the Lenders) that a Material Acquisition has been
consummated, the Company will be permitted to maintain a Leverage Ratio of not
greater than 4.00 to 1.00 for the period of four consecutive fiscal quarters
immediately following the consummation of such acquisition; provided, further,
that after the effectiveness of such an Increase Leverage Notice, the Company
shall maintain a Leverage Ratio of 3.50 to 1.00 or less for not fewer than four
fiscal quarters before a subsequent Increase Leverage Notice may be delivered to
the Administrative Agent; and

(b)    At any time during any fiscal quarter ended on or prior to September 30,
2021, permit the Net Leverage Ratio to be greater than the ratio set opposite
such fiscal quarter as listed below:

 

Fiscal Quarter Ending

  

Net Leverage Ratio

June 30, 2020    4.25 to 1.00 September 30, 2020    4.25 to 1.00 December 31,
2020    4.25 to 1.00 March 31, 2021    4.00 to 1.00 June 30, 2021    3.50 to
1.00 September 30, 2021    3.50 to 1.00

(c)    Notwithstanding anything to the contrary set forth herein, with respect
to any Material Acquisition, until (and including) the earlier of (A) the date
such Material Acquisition is consummated and (B) the date on which the
acquisition agreement in respect of such Material Acquisition terminates or
expires, any Indebtedness incurred by the Company or any of its Subsidiaries to
finance such Material Acquisition shall be disregarded for the purpose of
determining compliance with Section 6.05(a) to the extent that, and so long as,
the cash proceeds of such Indebtedness are held in escrow on customary terms.

(e)    Article VI of the Credit Agreement is amended by adding to the end
thereof a new Section 6.06 to read as follows:

SECTION 6.06.    Stock Buybacks. At any time prior to March 31, 2021, enter into
any transaction that would result in the Company making, prior to March 31,
2021, any cash payment in consideration of the repurchase, retirement or other
acquisition or retirement for value by the Company of its capital stock provided
that this Section 6.06 shall not limit the Company’s (x) ability to make
repurchases of its common stock (a) to

 

2

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

the extent such repurchases do not exceed the number of shares of its common
stock issued after the Amendment No. 1 Effective Date (and not repurchased
pursuant to clause (b) below) pursuant to compensation or benefit plans or
agreements for directors, officers or employees of the Company and its
Subsidiaries and any other participants under such plans and/or (b) any payment
(whether in cash, securities or other property) on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any of the
Company’s capital stock or other equity interests, pursuant to and in accordance
with stock option plans or other benefit plans (including with respect to
performance shares issued in the ordinary course of business) for present or
former officers, directors, consultants or employees of the Company in the
ordinary course of business consistent with past practice; or (y) payment of
cash in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exercisable for any of the Company’s capital stock or other equity interests.

(f)    Section 10.21 of the Credit Agreement is amended in full to read as
follows:

SECTION 10.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

3

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Loan Market Association” shall mean the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

4

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
as of the date hereof, provided that the Administrative Agent shall have
received the following:

(a)    Executed Counterparts. Counterparts of this Amendment executed by the
Company and the Lenders party to the Credit Agreement constituting the Required
Lenders;

(b)    Amendment Fee. Payment by the Company to the Administrative Agent, for
the account of each of the Lenders that executes this Amendment on or prior to
June 22, 2020, a one-time amendment fee in an amount equal to ten (10) basis
points of each such Lender’s Revolving Commitment; and

(c)    Fees and Expenses. Payment by the Company in full of the costs, expenses,
and fees then required to be paid in accordance with Section 10.05(a) of the
Credit Agreement or Section 5 hereof.

SECTION 3.    Representations and Warranties The Company represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
applicable Subsidiaries, that (a) the representations and warranties set forth
in Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date; provided that (x) any representation and warranty that is
qualified by materiality shall be true and correct in all respects on and as of
the applicable date and (y) each reference in said Article III to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby
and (b) no Event of Default or Default has occurred and is continuing.

 

5

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.    Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)    The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d)    This Amendment constitutes a Loan Document.

SECTION 5.    Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.05(a) of
the Credit Agreement.

SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic communication shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execution,” “signed,”
“signature” and words of like import in this Amendment shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided, further, that,
without limiting the foregoing, upon the request of any party hereto, any
electronic signature shall be promptly followed by such manually executed
counterpart.

SECTION 7.    Applicable Law, Jury Waiver and Jurisdiction. The provisions set
forth in Sections 10.06 (Applicable Law), 10.13 (Jurisdiction; Consent To
Service of Process) and 8.14 (Waiver of Jury Trial) of the Credit Agreement
shall apply to this Amendment

 

6

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

and are hereby incorporated by reference, mutatis mutandis, with the same force
and effect as if fully set forth in this Amendment (and as if each reference to
“this Agreement” were a reference to this Amendment).

 

7

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

XYLEM INC. By:  

/s/ Samir Patel

Name:   Samir Patel Title:   Vice President and Treasurer

CITIBANK, N.A.,

as Administrative Agent and as Lender

By:  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President

BNP PARIBAS

By:  

/s/ Rick Pace

Name:   Rick Pace Title:   Managing Director By:  

/s/ Andrew-Sebastien Aschehoug

Name:   Andrew-Sebastien Aschehoug Title:   Director

 

8

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH

By:

 

/s/ Barry Fehily

Name:

 

Barry Fehily

Title:

 

Managing Director

By:

 

/s/ Padraig Matthews

Name:

 

Padraig Matthews

Title:

 

Director

JPMORGAN CHASE BANK, N.A

By:

 

/s/ Jonathan Bennett

Name:

 

Jonathan Bennett

Title:

 

Executive Director

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:

 

/s/ Richard Zell

Name:

 

Richard Zell

Title:

 

Director

AUSTRALIA AND NEW ZEALAND

BANKING GROUP LIMITED

By:

 

/s/ Robert Grillo

Name:

 

Robert Grillo

Title:

 

Director

 

9

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

/s/ Ming K. Chu

Name:

 

Ming K. Chu

Title:

 

Director

By:

 

/s/ Annie Chung

Name:

 

Annie Chung

Title:

 

Director

MUFG BANK, LTD.

By:

 

/s/ Victor Pierzchalski

Name:

 

Victor Pierzchalski

Title:

 

Managing Director

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Kenneth R. Fieler

Name:

 

Kenneth R. Fieler

Title:

 

Vice President

SKANDINAVISKA ENSKILDA BANK AB

(PUBL) FRANKFURT BRANCH

By:

 

/s/ Jürgen Baudisch

Name:

 

Jürgen Baudisch

Title:

 

Head of LC&FI Frankfurt Branch

By:

 

/s/ Michael Leitzbach

Name:

 

Michael Leitzbach

Title:

 

Head of Corporate Banking Germany

 

10

Xylem Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (PUBL),

NEW YORK BRANCH

By:

 

/s/ Mark Emmett

Name:

 

Mark Emmett

Title:

 

Vice President

By:

 

/s/ Anna Gustafsson

Name:

 

Anna Gustafsson

Title:

 

Vice President

TD BANK, N.A

By:

 

/s/ Christopher Matheson

Name:

 

Christopher Matheson

Title:

 

Senior Vice President

 

11

Xylem Amendment No. 1 to Credit Agreement